                     Case 2:19-cv-03563-SPL Document 9-1 Filed 08/07/19 Page 1 of 3


 1   ROBERT C. BAKER, CA BAR ID #49255
     rbaker@bknlawyers.com
 2   BAKER, KEENER & NAHRA, LLP
     633 West 5th Street
 3   Suite 5500
     Los Angeles, California 90071
 4   Telephone: (213) 241-0900
     Facsimile: (213) 241-0990
 5

 6   Attorneys for Defendants
     GIRARDI│KEESE
 7   THOMAS V. GIRARDI
     ERIKA N. GIRARDI
 8
                                       UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF ARIZONA
10
     Stillwell Madison, LLC, a Delaware limited      Case No.: CV-19-03563-PHX-SPL
11   liability company,
                                                     Complaint filed:      05-24-2019
12                       Plaintiff,
                                                     CERTIFICATION OF CONFERRAL
13   vs.                                             re: MOTION TO DISMISS AND
                                                     COMPEL ARBITRATION BY
14   Girardi & Keese, a California general           DEFENDANTS
     partnership d/b/a Girardi/Keese, Thomas V.
15   Girardi, and Erika N. Girardi, husband and      [Filed concurrently with Defendants’
     wife,                                           Motion to Dismiss and Compel
16                                                   Arbitration and [Proposed] Order]
                         Defendants.
17                                                   DATE: To Be Set By Judge
                                                     TIME: To Be Set By Judge
18                                                   CTRM: 501
19                                                   JUDGE: HON. STEVEN P. LOGAN
20

21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   242-3777-0011

                                                    -1-
                                CERTIFICATION OF CONFERRAL re:
                     DEFENDANTS’ MOTION TO DISMISS AND COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 9-1 Filed 08/07/19 Page 2 of 3


 1               Pursuant to this Court’s October 23, 2018 Order, undersigned counsel certifies that
 2   counsel for Defendants has attempted to meet and confer with Plaintiff’s counsel concerning
 3   the arguments raised in the Defendants’ Motion to Dismiss and Compel Arbitration.
 4

 5   DATED: August 7, 2019                             BAKER, KEENER & NAHRA, LLP
 6
                                                       By /S/ ROBERT C. BAKER
 7                                                         ROBERT C. BAKER
                                                       BAKER, KEENER & NAHRA, LLP
 8                                                     633 West 5th Street, Suite 5500
                                                       Los Angeles, California 90071
 9                                                     Telephone: (213) 241-0900
                                                       Facsimile: (213) 241-0990
10
                                                       Attorneys for Defendants
11                                                     GIRARDI│KEESE, THOMAS V. GIRARDI and
                                                       ERIKA GIRARDI
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   242-3777-0011

                                                       -2-
                                CERTIFICATION OF CONFERRAL re:
                     DEFENDANTS’ MOTION TO DISMISS AND COMPEL ARBITRATION
                     Case 2:19-cv-03563-SPL Document 9-1 Filed 08/07/19 Page 3 of 3


 1                                        CERTIFICATE OF SERVICE
 2                             Stillwell Madison, LLC v. Girardi & Keese, et al.
                         USDC – Arizona (Phoenix), Case No.: CV-19-03563-PHX-SPL
 3

 4
                 I hereby certify that on August 7, 2019, I electronically filed the attached document
 5
     entitled: CERTIFICATION OF CONFERRAL RE: DEFENDANTS’ MOTION TO
 6
     DISMISS AND COMPEL ARBITRATION with the Clerk’s Office using the CM/ECF
 7
     System for filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
 8
     registrants:
 9

10   Laura E. Sixkiller, Esq.
11
     Katherine L. Benveniste, Esq.
     DLA Piper LLP (US)
12   2525 E. Camelback Road, Suite 1000
     Phoenix, AZ 85016
13   laura.sixkiller@dlapiper.com
14   kate.benveniste@dlapiper.com
     Attorneys for Plaintiff
15

16
                 I declare under penalty of perjury, under the laws of the State of California, that the
17
     foregoing is true and correct.
18

19
                                                     /S/ ROBERT C. BAKER
20                                                   ROBERT C. BAKER
21

22

23

24

25

26

27

28   242-3777-0011

                                                         -3-
                                CERTIFICATION OF CONFERRAL re:
                     DEFENDANTS’ MOTION TO DISMISS AND COMPEL ARBITRATION
